Citation Nr: 0826774	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-30 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

4.  Entitlement to service connection for a left toe 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2002 rating decision denied the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss, tinnitus, and hepatitis C.

2.  Evidence associated with the claims file since the 
unappealed April 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
bilateral hearing loss and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for bilateral hearing loss.

3.  Evidence associated with the claims file since the 
unappealed April 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
tinnitus, and does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for tinnitus.

4.  Evidence associated with the claims file since the 
unappealed April 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
hepatitis C, and does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for hepatitis C.

5.  The competent medical evidence of record does not show a 
current diagnosis of a left toe disorder that is related to 
active military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material; therefore, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is not new and material; 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for hepatitis C is not new and material; 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  A left toe disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that this law does not preclude 
the Board from adjudicating the issue involving the veteran's 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss.  This is so because 
the Board is taking action favorable to the veteran by 
reopening the veteran's claim.  As such, this decision poses 
no risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

With respect to the veteran's claims to reopen the issues of 
entitlement to service connection for tinnitus and hepatitis 
C, VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims, a December 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 
1 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that VCAA defect may be cured by issuance 
of fully compliant notification followed by a re-adjudication 
of the claim).  The letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, 
VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claim for entitlement to 
service connection for a current left toe disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Prior to initial adjudication of the veteran's claim, a 
December 2004 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187.  Although the letter did not notify the 
veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for a left toe disorder.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The letter also essentially requested 
that the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield, 20 Vet. 
App. at 542-43; see also Dingess/Hartman, 19 Vet. App. 473 
(2006).

In an April 2002 rating decision, the RO denied service 
connection for bilateral hearing loss, tinnitus, and 
hepatitis C because such disabilities were not incurred in or 
caused by active military service.  The veteran did not 
perfect an appeal regarding the claims.  The RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).

In December 2004, the veteran filed a claim for entitlement 
to service connection for a left toe disorder and to reopen 
the issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and hepatitis C.  In a March 2005 
rating decision, the RO denied service connection for a left 
toe disorder and found no new and material evidence to reopen 
the veteran's claims for bilateral hearing loss, tinnitus, 
and hepatitis C.  In an August 2006 statement of the case and 
a September 2006 supplemental statement of the case, the RO 
continued the denial of service connection for a left toe 
disorder and found no new and material evidence to reopen the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss, tinnitus, and hepatitis C.  Such 
determinations, however, are not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claims.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).

New and Material Evidence Evaluation

Because the April 2002 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claims for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).  If new and material evidence 
is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  Service connection 
requires medical evidence of a current disability; evidence 
of inservice incurrence or aggravation of the disability; and 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Bilateral Hearing Loss

The RO denied entitlement to service connection for bilateral 
hearing loss by a rating decision in April 2002 on the basis 
that there was no evidence of a current hearing loss, nor was 
there evidence that the alleged hearing loss was related to 
military service.  Evidence before the RO in April 2002 
included the veteran's service medical records, VA medical 
treatment records, and private medical records, all of which 
were negative for treatment or diagnoses of bilateral hearing 
loss.  

Evidence of record received after the April 2002 rating 
decision includes a copy of an August 2006 letter from the 
U.S. Department of Labor to the veteran notifying him that 
his workers' compensation claim for bilateral hearing loss 
was accepted.  This evidence regarding hearing loss is new 
because it was not previously submitted to VA.  It is also 
material because it provides evidence of a current 
disability; thus, it relates to an unestablished fact 
necessary to substantiate the veteran's claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim for entitlement 
to service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

The Board may not proceed to adjudicate the merits of the 
claim of entitlement to service connection for the bilateral 
hearing loss without prejudice to the appellant, because the 
RO did not previously reopen and adjudicate the merits of the 
claim.  See Bernard, 4 Vet. App. at 394 (holding where Board 
proceeds to merits of a claim that the RO has not previously 
considered, the Board must determine whether such action will 
prejudice the veteran); see also VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  As such, the Board must remand the issue 
of entitlement to service connection for bilateral hearing 
loss to the RO for adjudication on the merits of the claim.

Tinnitus

The RO denied entitlement to service connection for bilateral 
hearing loss by a rating decision in April 2002 on the basis 
that there was no evidence of a current tinnitus, nor was 
there evidence that the alleged tinnitus was related to 
military service.  Evidence before the RO in April 2002 
included the veteran's service medical records, VA medical 
treatment records, and private medical records, all of which 
were negative for treatment or diagnoses of tinnitus.  

Evidence of record received after the April 2002 rating 
decision is negative for treatment or diagnoses of tinnitus.  
As no evidence of record regarding tinnitus has been received 
after the April 2002 rating decision, the veteran's claim for 
entitlement to service connection for tinnitus is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

As new and material evidence to reopen the veteran's finally 
disallowed claim of entitlement to service connection for 
tinnitus has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Hepatitis C

The RO denied entitlement to service connection for bilateral 
hearing loss by a rating decision in April 2002 on the basis 
that hepatitis C had not been shown by the evidence of record 
to be related to the veteran's military service.  Evidence 
before the RO in April 2002 included the veteran's service 
medical records, VA medical treatment records, and private 
medical records.  A November 1997 private medical record 
diagnosed hepatitis C.  

Evidence of record received after the April 2002 rating 
decision includes a copy of an article regarding methods of 
contracting hepatitis C that the veteran submitted in 
December 2004.  The evidence of record after the April 2002 
rating decision is not new and material with regards to 
hepatitis C.  The article regarding hepatitis C is new 
because it was not previously submitted to VA, but it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the veteran's claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
consistently held that medical statement and/or treatise 
evidence that was too generic and inconclusive as to the 
specific facts in a case was insufficient to establish causal 
link.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Accordingly, the veteran's claim for entitlement to service 
connection for hepatitis C is not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Moreover, as new and material evidence to reopen the 
veteran's finally disallowed claim for entitlement to service 
connection for hepatitis C has not been submitted, the 
benefit of the doubt doctrine is not applicable.  Annoni, 5 
Vet. App. at 467.

Service Connection

Left Toe Disorder

The veteran's service medical records are negative for 
complaints or findings of a left toe disorder, with the 
exception of an inversion of the "left little toe" in 
February 1971.   

Subsequent to service discharge, in April 2004 and January 
2005 VA medical records, the examiners noted that the veteran 
had no musculoskeletal problems, full range of motion, and 
ambulated without difficulty.  A left toe disorder was not 
diagnosed.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
service connection for a left toe disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as a current left toe disorder 
has not been shown by the medical evidence of record, the 
preponderance of the evidence is against the veteran's claim 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the appeal is granted.

New and material evidence having not been received, the 
appeal to reopen the claim for entitlement to service 
connection for tinnitus is denied.

New and material evidence having not been received, the 
appeal to reopen the claim for entitlement to service 
connection for hepatitis C is denied.

Service connection for a left toe disorder is denied.


REMAND

In view of the Board's decision above, the veteran's claim 
for service connection for bilateral hearing loss must be 
adjudicated on the merits.

Accordingly, the case is remanded for the following action:

After all development deemed necessary 
by the RO is completed, the issue of 
entitlement to service connection for 
bilateral hearing loss must be 
adjudicated on the merits.  If this 
issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative, with appropriate laws 
and regulations as to the issue of 
entitlement to service connection on the 
merits.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


